PER CURIAM.
We grant the petition for writ of certiorari, quash the decision of the circuit court affirming the county court’s order, and remand with directions to grant petitioner’s motion to compel arbitration. See Fortune Ins. Co. v. Everglades Diagnostics, Inc., 721 So.2d 384 (Fla. 4th DCA 1998).1
STEVENSON, SHAHOOD and GROSS, JJ., concur.

. Neither party raised any issue of constitutionality in the trial court, so we have no occasion to pass upon the validity of the arbitration provision in section 627.736, Florida Statutes (1997). See Sanford v. Rubin, 237 So.2d 134 (Fla.1970); O'Brien v. Florida Birth-Related Neurological Injury Compensation Ass’n, 710 So.2d 51 (Fla. 4th DCA 1998).